Citation Nr: 0316382	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  97-09 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from October 1964 to December 
1967.

A March 1993 RO rating decision denied service connection for 
PTSD.  The veteran was notified of this determination in 
April 1993 and he did not appeal.

In 1995, the veteran submitted an application to reopen a 
claim for service connection for PTSD.  This appeal came to 
the Board of Veterans' Appeals (Board) from a December 1995 
RO rating decision that denied service connection for PTSD 
and granted a permanent and total disability rating for 
pension purposes, effective from October 6, 1995.  The 
veteran appealed for service connection for PTSD and an 
earlier effective date for the grant of a permanent and total 
disability evaluation for pension purposes.  At a hearing 
before the undersigned in March 1999, he withdrew his appeal 
with the latter issue.  Hence, this issue is not for 
appellate consideration.  38 C.F.R. § 20.304, 67 Fed. Reg. 
13235-13236 (March 19, 2003).

In September 1999, the Board found that the veteran had 
submitted new and material evidence to reopen the claim for 
service connection for PTSD and remanded the case to the RO 
for additional development.


FINDINGS OF FACT

1.  During service the veteran did not engage in combat.

2.  There is an acceptable diagnosis of PTSD and medical 
evidence linking this diagnosis to an event in service.

3.  There is credible secondary supporting evidence of an 
inservice stressor upon which to base the diagnosis of PTSD.

CONCLUSION OF LAW

PTSD was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, effective prior to or as of March 7, 1997.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
for service connection for PTSD, and that the requirements of 
the VCAA have in effect been satisfied.

The veteran has been provided with examinations to determine 
the nature and extent of his psychiatric disability.  He and 
his representative have been provided with a statement of the 
case and supplemental statement of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, that essentially notify them of the evidence 
needed by the veteran to prevail on the claim.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  In February 2003 letters, the RO 
notified the veteran of the evidence needed to substantiate 
his claim.  These letters gave notice of what evidence the 
veteran needed to submit and what evidence VA would try to 
obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without for providing additional assistance to the veteran in 
the development of his claim as required by the VCAA or to 
give the representative another opportunity to present 
additional evidence and/or argument.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In this case, the extensive record on 
appeal demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


A.  Factual Background

The veteran had active service from October 1964 to December 
1967.

Service documents show that the veteran was convicted by a 
special court martial in October 1965 of possession and use 
of an intoxicating beverage in a government billet and 
unlawfully striking and grabbing two servicemen.  The 
sentence included confinement to hard labor, and he was 
confined from October 30 to December 24, 1965.

On the initial physical examination and history, the veteran 
denied nervous trouble of any sort and was psychiatrically 
normal.  Service medical records are negative for psychiatric 
treatment.  On a report of medical history completed by the 
veteran at the time of his medical examination for separation 
from service in August 1967 he gave a history of nervous 
trouble.  It was noted that he had "minimal nervousness."  
A psychiatric disability was not found.

In 1991, the veteran submitted a claim for VA benefits.  In 
it, he reported problems with depression, PTSD, and drugs.

VA and private medical records show that the veteran was 
treated and evaluated for psychiatric problems in the 1990's.  
The more salient medical reports with regard to the claim for 
service connection for PTSD are discussed in the following 
paragraphs.

A VA hospital summary shows that the veteran was treated from 
November 1991 to January 1992.  The Axis I diagnoses were 
alcohol and crack cocaine abuse, and bipolar disorder.

A private medical report of the veteran's hospitalization 
from August to September 1994 shows that he was admitted for 
the abuse of drugs and depression.  The Axis I discharge 
diagnoses were depressive disorder, not otherwise specified; 
cocaine dependence, continuous; and alcohol abuse, 
continuous.

The veteran underwent a VA psychiatric examination in 
November 1995.  He gave a history of a bad memory since the 
age of 10.  He stated that he was arrested in service and put 
in the stockade where he was subjected to racial slurs, and 
that he dreamt of service and these types of incidents.  He 
had no children.  He reported one marriage in 1986 and a 
divorce in 1990.  He reported that he began drinking as a 
teenager, that he drank regularly, and that he considered 
himself an alcoholic.  He gave a history of drug use since 
the age of 21 and regularly since then.  The diagnoses were 
PTSD, bipolar disorder, and alcohol dependence in remission.  
The examiner was not clear as to the veteran's poor memory 
for childhood events, that is whether the veteran concealed 
some trauma or whether it reflected his current psychiatric 
disorder.  It was noted that he had not worked for 5 years 
and that it did not appear that he was then employable.

The veteran testified at a hearing in June 1997.  His 
testimony was to the effect that he was sexually assaulted 
and abused, and was the subject of racial slurs by his guards 
while in the stockade in service.  The veteran's testimony 
was to the effect that these events were the cause of his 
current PTSD.

A VA summary of the veteran's hospitalization from June to 
August 1997 shows that he was admitted for polysubstance 
dependence (smoking crack and drinking), bipolar disorder, 
and PTSD.  The Axis I diagnoses were bipolar disorder, PTSD, 
and polysubstance dependence.

A VA summary of the veteran's hospitalization from August to 
October 1997 shows that he was admitted because of PTSD 
symptoms caused by serious and horrific torture during 
military imprisonment.  The Axis I diagnoses were PTSD, and 
bipolar disorder.

VA letters from various mental health care specialists were 
received in March 1998.  It was noted that the veteran's 
statements with regard to his experiences while in the 
stockade in service were plausible.  A social worker reported 
that the veteran described harassment, torture, and sexual 
assault by guards while incarcerated in the military.  It was 
noted that the veteran's behavior in group therapy indicated 
a level of mistrust and reactivity that made it appear to 
recapitulate the traumatic event.  It was concluded that he 
had chronic PTSD.  A letter from the Assistant Director of a 
PTSD Unit notes that she has treated men who had been 
sexually traumatized.  It was noted that the veteran's 
reported difficulties were consistent with experiences of 
other men who had been raped, such as hysterical crying and 
reactions to rectal examinations.  This mental health 
specialist reported that she believed the veteran experienced 
PTSD from a rape that he reported occurred in Germany.

Medical literature was received in March 1999 concerning 
patients that had been sexually abused and the similarities 
and differences between Vietnam veterans and adult survivors 
of childhood sexual abuse.  It was noted that the study 
indicated that the 2 groups were similar in that they both 
scored in the direction suggestive of PTSD symptomatology on 
various measures.  It was noted that there was significant 
differences found on only one measure and that content 
analysis also revealed differences identified on stimuli that 
evoked anxiety.

In a November 1998 letter, the RO asked the veteran to 
complete a questionnaire concerning his sexual assault in 
service.  This questionnaire asked questions as to whether or 
not he sought help after the alleged sexual assault, and as 
to any behavior changes.  He was also asked to submit any 
additional information, such as personal letters, diaries or 
journals that might provide additional information with 
regard to his alleged personal assault in service.

A VA letter from a VA psychologist received in March 1999 
notes that she had conducted a sexual trauma group for men 
for years.  It was noted that over the years various veterans 
had reported experiences of sexual attacks in Germany.  A VA 
letter was also received in March 1999 from a psychiatrist 
who concluded the veteran had PTSD related to experiences in 
service, including being raped by 2 guards while in the 
stockade.

The veteran testified before the undersigned sitting at the 
RO in March 1999.  His testimony was to the effect that he 
was raped by guards while in the stockade in service.  He 
testified to the effect that he did not report this incident 
to anyone until 1996 when he told a physician.

In the September 1999 Board remand, the RO was instructed to 
obtain additional service documents and to submit any 
evidence documenting the veteran's behavioral changes after 
the alleged rape to a VA clinician for interpretation.  
Additional service documents were received that do not 
corroborate the veteran's alleged rape while in the stockade 
in service.  The record does not show that the RO requested 
the assistance of a VA clinician for interpretation of the 
veteran's behavioral changes.  

A VA letter dated in March 2003, notes that the veteran was 
an inpatient in the PTSD program in 1997.  The signatory, a 
VA clinician, opines that the veteran's PTSD was due to 
harassment, torture, and rape that occurred while he was 
incarcerated in service.  The clinician noted that the 
veteran's failure to report the incident was consistent with 
his feeling humiliated and intimidated.  The signatory noted 
that the veteran's behavior following the sexual assault may 
have appeared unchanged, but medical literature on PTSD 
strongly supported both emotional numbing and dissociative 
behavior as major coping mechanisms following traumatic 
events.  The medical clinician noted that the veteran's 
behavior was consistent with those of other male survivors of 
sexual assault, particularly when the assault occurred in the 
military.


B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge or similar combat citation will be 
accepted, in the absence to the contrary, as conclusive 
evidence of the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f), effective prior to March 7, 1997.

The provisions of 38 C.F.R. § 3.304(f) were revised, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (June 18, 
1999).  These changes were made to more adequately reflect 
the provisions of 38 U.S.C.A. § 1154(b) (West 1991).  When 
regulations are changed during the course of the veteran's 
appeal, the criteria that is to the advantage of the veteran 
should be applied.  Karnas, 1 Vet. App. 308.  Revised 
regulations do not allow for their retroactive application 
unless those regulations contain such provisions and may only 
be applied as of the effective date.  Rhodan v. West, 12 Vet. 
App. 55 (1998); Haywood v. West, 12 Vet. App. 55 (1998).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
(POW) under the provisions of 38 C.F.R. § 3.1(y) of this part 
and the claimed stressor is related to that POW experience, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor. 
38 C.F.R. § 3.304(f), effective as of March 7, 1997.

The evidence in this case includes conforming diagnoses of 
PTSD and there is medical evidence linking this condition to 
an event of service.  The question now for the Board to 
decide is whether there is "credible supporting evidence" 
to show that the claimed in-service stressor supporting the 
diagnosis of PTSD actually occurred.  In personal assault 
cases, such evidence may include medical nexus evidence.  See 
Patton v. West, 12 Vet. App. 272 (1999).

The evidence does not show that the veteran engaged in combat 
while in service.  Hence, the provisions of 38 U.S.C.A. 
§ 1154(b) are not for application.

Service documents show that the veteran was confined to the 
stockade from October 30 to December 24, 1965.  Statements 
and testimony from the veteran at hearings are to the effect 
that he was sexually assaulted and tortured, and harassed by 
guards while in the stockade.  In claims for service 
connection for PTSD based on sexual assault, the United 
States Court of Appeals for Veterans Claims (Court) has held 
the development letter to obtain evidence of an inservice 
stressor to support the claim is not appropriate in claims 
based on personal assault because of the unique problems of 
documenting personal-assault claims.  Patton v. West, 12 Vet. 
App. 272 (1999).  The Court held that the special PTSD 
personal-assault letter should be sent to the veteran in such 
cases as provided by VA ADJUDICATION PROCEDURE MANUAL M21-1, 
Part III, Par. 5.14(d) (March 8, 2002).  Such a letter was 
sent to him in November 1998, and in February 2003 he was 
advised of the evidence needed to substantiate his claim.

Various evidence has been submitted by the veteran, including 
letters from VA medical specialists to the effect that his 
behavior is similar to victims that have suffered a personal 
assault as the one reported by him.  While the evidence does 
not indicate the presence of PTSD or note a history of a 
personal assault in service until the 1990's, a letter 
received in March 1998 from the Assistant Director of a PTSD 
Unit of a VA medical facility notes that she believes the 
veteran experiences PTSD from a rape he says occurred in 
Germany.  

VA letters have been received from mental health 
professionals to the effect that the veteran's reported 
experiences, including sexual assault, while in the stockade 
in service are plausible and believable, and this evidence 
may be used to support the occurrence of the in-service 
stressor.  While this medical evidence provides support for 
the veteran's statements with regard to his in-service 
personal assault, there is still no credible documentation of 
the alleged in-service incident other than the veteran's own 
statements.  

In 1999, the Board remanded the case to the RO for additional 
development.  Service documents were received that do not 
serve to prove or disprove the veteran's alleged rape while 
in the stockade in service.  The record does not show that 
the RO requested the assistance of a VA clinician for 
interpretation of any behavioral change in the veteran since 
the alleged rape.

In 2003, a VA letter was received in which a VA clinician 
notes that the veteran was an inpatient in the PTSD program 
in 1997.  This clinician opines that the veteran's PTSD was 
due to harassment, torture, and rape that occurred while he 
was incarcerated in service.  The clinician noted that the 
veteran's failure to report the incident was consistent with 
his feeling humiliated and intimidated.  The clinician noted 
that the veteran's behavior following the sexual assault may 
have appeared unchanged, but medical literature on PTSD 
strongly supported both emotional numbing and dissociative 
behavior as major coping mechanisms following traumatic 
events.  The medical clinician noted that the veteran's 
behavior was consistent with those of other male survivors of 
sexual assault, particularly when the assault occurred in the 
military.  

In addition, there is the reported "nervousness" at 
separation that was not present when the veteran began active 
duty.

After consideration of all the evidence, including the 
testimony of the veteran to the effect that he was raped by 
guards while incarcerated in service, the Board finds that 
the evidence is in equipoise as to whether there is 
sufficient secondary evidence to corroborate the veteran's 
personal assault in service to support the diagnosis of PTSD.  
There is no medical evidence in the veteran's claims folders 
that contradicts the opinions of the VA mental health 
professionals to the effect that he has PTSD related to 
personal assault while in service.  Hence, the veteran 
prevails on his claim for service connection for PTSD with 
application of the benefit-of-the-doubt doctrine.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Service connection for PTSD is granted.



____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

